Per curiam.

Dower must be of a legal estate in the husband. The right which John Davis had to these lands in 1755 cannot be deemed such. Under the customs and established practice of .the country, lands warranted and even surveyed, were considered at that early period and afterwards as chattel interests, and sold as such in the course of administration. This doctrine has been established in a variety of cases, and particularly in Duncan’s lessee v. Walker, in January term 1793. Judgment therefore must be entered for the tenant.